Sed per cur.

The testimony cannot be received on this trial, though it might have been admitted against the widow. Her influence, importunity or arts of imposition on her husband may be proved as facts, but not by her confession, to operate against a third person. The case of Clymer’s lessee v. Eittler et al. cited, was determined on its peculiar circumstances, and no general rule can be drawn from it. The declarations of William Medlicott there, in his last illness, of the forgery committed by him of the instrument of 1745, came out on the cross examination of the counsel, who after-wards excepted to its production; and no objection was made to it at the trial. The court declared, that the competency of evidence depended upon the circumstances under which it was given. 1 Black. Rep. 349. 3 Burr. 1255. We think that case and the present very differently circumstanced, and therefore overrule the evidence.
*The defendant wholly failed in proving any in- r*aq-i fiuence or imposition. L
Verdict pro quer.
Cited in 6 W. & S., 435, in support of the proposition that declarations or admissions of one of several devisees or legatees named in a supposed will, tending to prove that the alleged testator was not of sufficiently sound mind at the time to make it, or being very weak in mind was improperly influenced to make it contrary to what he would otherwise have done, are not admissible on the trial of a feigned issue directed by the Register’s Court to try its validity.
Messrs. Ritiera and C. Smith, pro quer.
Mr. Montgomery, pro def.